Title: [October 1778]
From: Adams, John
To: 



      1778 Oct. 7.
      
      
       Captain Richard Grinnell of Newport Rhode Island says, that the English have this Year 17 Vessells, in the Brazil Whale Fishery off the River Plate, in S.A. in the Lat. 35 South and from thence to 40. just on the Edge of Soundings off and on, about the Longitude of 65 from London. That they sail in the Months of September and October.
       Almost all the Officers and Men, belonging to these 17 Vessells are Americans from Nantuckett and Cape Cod, two or 3 from Rhode Island and Longisland.
       The Names of the Captains are Aaron Sheffield of Newport R.I.,  Goldsmith Long Island, Richard Holmes New York, John Chadwick Nantucket, Francis Macy Nantucket, Reuben Macy Nan­tucket, John Meader Nantucket, Jonathan Meader Dto., Elisha Clarke Nantucket, Benjamin Clark Nantucket, William Ray Nantucket, Paul Pease Nantucket, Bunker Fitch Nantucket, Reuben Fitch Nantucket, Zebeda Coffin Nantucket, another Coffin Dto., John Lock Cape Codd, Delano Nantucket, Andrew Swain Nantucket, William Ray Nantucket.—Holmes and Chadwick are returned home.
       Some of these Vessells 4 or 5 go to Greenland.
       The fleet sails to Greenland, the last of February or the Beginning of March.
       There is another Whale Fishery discovered lately, in the Meditarranean on the Coast of Barbary, where they catch many fish.
       There was last Year and this Year, a Publication made by the Ministry, A Letter from the Lords of the Admiralty to Mr. Dennis du Bert in Coleman Street, informing Mr. De Bert that there should be a Convoy appointed to convoy the Brazil fleet. But this is a Sham—a Deception. There was no Convoy last Year nor this. If a Convoy was to be appointed she could be of no service, as the Vessells are continually changing their Courses in Chase of Whales. That she would not go further than the Line as they would then judge themselves clear of American Privateers.
       One Privateer from 12 to 20 Guns and 100 Men would be sufficient to take and destroy this whole Fleet.
       The Beginning of December would be the best Time to proceed from Hence—the same Time from Boston.
      
      
       
        
   
   Overwritten; perhaps “63.”


       
       
        
   
   JA proposed precisely this project of Capt. Grinnell’s to Capt. Daniel McNeill of the General Mifflin privateer, then apparently at Lorient, in writing him, 9 Oct., to find a place on his ship for Grinnell (LbC, Adams Papers). The Commissioners conducted a lengthy correspondence with the French ministry on this subject.


       
      
      

      1778 Oct. 8. Thursday
      
      
       Captain Richard Grinnell was taken and carried into Guernsey by the Speedwell Cutter Captain Abraham Bushell of 12 Guns pierced for 14.
       The Town of Guernsey the Capital of the Island, is fortified with one Fort upon an Island called Castle Island, within a Quarter of a Mile of the Town, right before it. There are between Eighty and an hundred Pieces of Cannon, in the Fort, but both Guns and Fort in bad Condition and Repair. Not more than 50 Soldiers at a Time in the Fort.
       There are only five hundred Soldiers, highlanders, on the whole Island. They have wrote to Scotland for another Regiment, which they say is coming.
       The Militia keep watch round the Island. They are well armed, but are not exercised.
       They have lately built new Batteries of four and six Guns in Places where Boats can land, and block Houses all round the Island, where Boats can Land.
       The Island is not more than Ten Leagues from Cape La Hague, the french Coast. About five Thousand Souls, on the Island, very bitter against the French: but treat American Prisoners very well—more like Brothers than Prisoners.
       There is a forty Gun Ship and two Frigates of 28 or 30 Guns in the Harbour before the Town of Guernsey, and several cruising round the Island as they say. Two Kings Cutters of 12 and 14 Guns, are here also.
       They say there are forty six Privateers, from 8 to Twenty Guns belonging to this Island—about twenty more belonging to Jersey, Alderney and Sark.
       The Proper Place to station a Frigate to intercept the Prizes, would be about 30 Leagues to the Westward of the Island, out of sight. Here a Frigate that could sail fast enough might retake many Prizes.
       Captain Peter Collass of Boston, taken on board of Barns, by the Speedwell of Guernsey.
       Guernsey is about 20 miles in Circumference, 7 or 8 long and about 3 or 4 wide. There are breast Works all round the Island, and wherever there is a Cove or Bay where it is possible for Boats or Ships to come in there is a Battery of 2 or 4 Guns, and they say they are building blockhouses all round the Island. They reckon they can muster between four and five Thousand Militia. They have five hundred Highlanders, all green, just off the Mountains. They have a Number of Invalids besides perhaps three or four hundred.
       The Fort in the Harbour is on a Rock a Musquet shot from the Town, Eighty six Guns in the Fort, 42, 32, down to Twelves. Every Parish has a Field Piece or two. Of late they have received a No. of Field Pieces of a new Construction, 3 pounders, to be drawn by Men over Gutters, Ditches, &c. Guernsey, Jersey and Alderney have between fifty and sixty Privateers, small and great.
       There is a Forty Gun Ship, a Frigate of 28 or 30 Guns, and two Cutters, of 10 or 12.
       A 36 Gun Frigate to cruise about 10 or 12 Leagues to the Westward of the Island of Guernsey, might intercept their Prizes going in, pro­vided she was a fast Sailer. She should keep out of Sight of the Island. The Guernsey Men boasted that all the Islands had taken Prizes this War to an amount between three and four Millions.
      
      
       
        
   
   Capt. Peter Collas was a son-in-law of Franklin’s favorite sister, Jane (Franklin) Mecom. He was captured by the British no less than five times during the war (The Letters of Benjamin Franklin and Jane Mecom, ed. Carl Van Doren, Princeton, 1950, p. 23–24). What follows is his testimony, as that above is Grinnell’s, on the defenses of the Channel Islands. CFA silently supplied quotation marks around each of their statements.


       
      
      

      Monday. Oct. 12.
      
      
       Samuel Harding of Welfleet Cape Cod says that Mr. Robert Bartholomew or Bartlemé, and Incleby of London, are largely concerned in the Whale Fishery. Richard Coffyn and Shubael Gardiner of Nantuckett are concerned with them. Dennis Debert carries on the Business for Mr. Bartholomew. Mr. Nath. Wheatly of Boston is in Partnership with Mr. Bartholomew.—One Ship of forty Guns, or 20 Guns, would take all the Fishery.
       There are about three Boats Crews on each Ship, which are twenty four Men.
      
      

      1778 Octr. 22. Thursday.
      
      
       William Whitmarsh Jur., born in Braintree, maried and living in Marblehead, was taken Prisoner on board the Yankee Privateer, Captain Johnson. After having taken two Ships, the Prisonors rose upon them, and carried them to England. Carried to Chatham and put on board the Ardent 64 Gun Ship, Captn. Middleton. Next put on board the Mars 74, from thence on board the Vultur sloop for Spithead. At Spithead put on Board the Balfleur 90.—11 Oct. 1776 put on board the Rippon of 60 Guns Commodore Vernum Vernon, bound to the East Indies. Sailed 24 Novr. from Spithead and arrived at Madrass 8 June 1777.—11 Aug. I left the Ship, and went Upon the Malabar Coast —from thence to a danish Island—thence to Bengal—thence to a danish Factory. Discharged from the danish Snow. In Novr. 17. I shipped on Board an East India man, homeward bound. Sailed in December to Madrass. Arrived in Jany. 1778–sailed 6th. February—arrived at Spithead 6 of Aug.—17 impressed. All the Men on board the Fleet were pressed, Midshipmen, Quarter Masters and all.—27. had a ticket of Liberty for 14 days.—11 September left London for Flushing. Arrived 27.—7 Oct. at Dunkirk.—Never entered, and never would.
       
       
       
       
       
       
      
       

      1778 Octr. 30. Fryday.
      
      
       Last Saturday I dined with Mr. Grand in Company with Mr. Gebelin Author of the Monde Primitif.
      
      
       
        
   
   Antoine Court de Gébelin (1725–1784) was the author of Monde pritnitif, analysé et comparé avec le monde moderne, a vast and learned but unfinished work on mythology and language of which JA owned a copy (9 vols., Paris, 1775–1782) that he read and heavily annotated in old age. See Catalogue of JA’s LibraryCatalogue of the John Adams Library in the Public Library of the City of Boston, Boston, 1917., p. 65; Alfred Iacuzzi, John Adams, Scholar, N.Y., 1952, p. 230–232. Court de Gebelin is said to have served as one of the editors of the Affaires de l’Angleterre et de l’Amérique, a vehicle of American propaganda in which Franldin and JA were much interested (Hoefer, Nouv. Biog. Générale;J. C. F. Hoefer, ed., Nouvelle biographie générale depuis les temps les plus reculés jusqu’à nos jours, Paris, 1852–1866; 46 vols. see notes on entries of 11 Feb. and 3 March 1779, below).


       
      
     